Per Curiam.
Any attempt with force and arms to do an injury to another, where the attempt is coupled with an ability to do the injury, is an assault.
As to the notice given to Fleetwood by Coxe’s wife not to enter the house: where the husband is present, the wife has no right to forbid any one to enter the house.
It is very certain that an officer cannot justify breaking open an outer door to execute any civil process, nor can the landlord to distrain; but where an actual levy or distress has been peaceably made, we hold it equally clear that an outer door may be broken open in order to get at the goods for the purpose of selling them. An entry to sell resembles the cáse of breaking open an outer door to retake one who has escaped after an arrest on a copias ad respondendum, which may unquestionably be done, even on Sunday. (See a case in 1 Esp.N.P. 382, Francomb v. Pinche.)
Verdict, guilty.